O’Brien, J. (dissenting):
We think that the issue here presented as to whether it was a weekly or a yearly hiring was, upon conflicting evidence, peculiarly a question for the jury. It is true that the plaintiff is outweighed in the number of witnesses, and the force of part of his testimony is impaired by a written receipt. But neither of these has such probative force as to justify us in disregarding the plaintiff’s version, which is not only supported by his own evidence but has certain corroborative circumstances which may be briefly referred to.
The witnesses, with the exception of one who really knew nothing about the question of hiring, were, besides the defendant, his brother-in-law, who was the manager of his business, and the superintendent and an employee of defendant’s, none of whom are to be regarded, any more than the defendant himself, as entirely disinterested witnesses. As to the discrepancy in the plaintiff’s version, *55that he made a contract for thirty dollars, when the receipt shows that it had been increased from twenty-seven to thirty dollars at the time he made the deposit for which the receipt was given, this was not material upon the main question, and is a circumstance to be weighed with all his testimony upon the question of his credibility, which was one for the jury.
It was shown that the plaintiff did not seek employment from the defendant, but that the latter zealously sought out and persistently urged the plaintiff to enter his employ ; that the plaintiff at the time was a member of the union with which the defendant was at war; and that, in entering such employment, the plaintiff lost his status as a member of the union, and as a security for his faithful performance of the contract was obliged to deposit $300. The jury had a right very properly to consider whether, if the defendant’s version was true, that the employment was only by the week, they could have prevailed upon the plaintiff to make these sacrifices for so precarious an employment, and they were, it seems to us, strong corroborative circumstances that the plaintiff’s agreement was one for a year.
hior do we attach much importance to the admissions claimed to have been made by the plaintiff as to the duration of his employment, it being a fair subject of criticism that at every point a disposition was shown by the defendant’s witnesses to establish a weekly as against a yearly hiring, which would be unusual if there were no question in their minds at any time as to the duration of the employment. Upon this question there was a clear conflict of evidence, and we do not think we should he justified in setting aside this verdict on the ground that it is clearly against the weight of evidence.
For this reason we think the judgment should be affirmed, with costs.
Rumsey, J., concurred.
J udgment reversed, new trial ordered, costs to appellant to abide event.